GUARANTY

THIS GUARANTY ("Guaranty") is executed as of the 25th day of September, 2008, by
STRATEGIC STORAGE TRUST, INC., a Maryland corporation, and strategic storage
operating partnership, l.p., a Delaware limited partnership (whether one or more
herein called "Guarantor"), for the benefit of SPECTRUM REALTY MEZZANINE FUND I,
LLC, a Delaware limited liability company ("Lender").

SSTI 15 MCCLURE DR, LLC, a Delaware limited liability company ("Florida
Borrower") and SSTI 1742 PASS RD, LLC, a Delaware limited liability company
("Mississippi Borrower") (collectively "Borrower"), are indebted to Lender with
respect to a loan ("Loan") pursuant to that certain Secured Promissory Note
dated of even date herewith, payable to the order of Lender in the original
principal amount of $4,000,000.00 (together with all extensions, renewals,
modifications, substitutions and amendments thereof, the "Note"), which is
secured by the liens and security interests created by (i) that certain Mortgage
and Security Instrument of even date herewith executed by Florida Borrower in
favor of Lender, and (ii) that certain Deed of Trust and Security Agreement of
even date herewith executed by Mississippi Borrower in favor of Lender
(collectively referred to as the "Security Instrument"), and further evidenced,
secured or governed by the other Loan Documents (as defined in the Note); and

Lender is not willing to make the Loan, or otherwise extend credit, to Borrower
unless Guarantor unconditionally guarantees payment and performance to Lender of
the Guaranteed Obligations (as hereinafter defined); and

Guarantor is the owner of a direct or indirect interest in Borrower or a member
of Borrower, and Guarantor will directly benefit from Lender's making the Loan
to Borrower.

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower
thereunder, and to extend such additional credit as Lender may from time to time
agree to extend under the Loan Documents, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:


NATURE AND SCOPE OF GUARANTY

GUARANTY OF OBLIGATIONS

. Guarantor hereby absolutely, irrevocably and unconditionally guarantees to
Lender (and its successors and assigns), jointly and severally, the payment and
performance of the Guaranteed Obligations as and when the same shall be due and
payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby absolutely, irrevocably and unconditionally covenants and
agrees that it is liable, jointly and severally, for the Guaranteed Obligations
as a primary obligor, and that each Guarantor shall fully perform, jointly and
severally, each and every term and provision hereof.



DEFINITION OF GUARANTEED OBLIGATIONS

. As used herein, the term "
Guaranteed Obligations
" shall (i) mean each of the obligations of Borrower under the Environmental
Indemnity (as defined in the Security Instrument), including without limitation
the indemnification provisions contained therein, and (ii) be deemed to include,
and Guarantor shall also be liable for, and shall indemnify, defend and hold
Lender harmless from and against, any and all Losses (as hereinafter defined)
incurred or suffered by Lender and arising out of or in connection with the
matters listed below:



the misapplication or misappropriation of Rents (as defined in the Security
Instrument) by Borrower;

the misapplication or misappropriation of insurance proceeds or condemnation
awards by Borrower;

Borrower's failure to return or to reimburse Lender for all Personal Property
(as defined in the Security Instrument) taken from the Property (as defined in
the Security Instrument) by or on behalf of Borrower and not replaced with
Personal Property of the same utility and of the same or greater value;

any act of actual waste or arson by Borrower, any principal, affiliate, general
partner or member thereof or by any Indemnitor (as defined in the Environmental
Indemnity Agreements executed by the Borrower in favor of Lender of even date
herewith) or any Guarantor;

any fees or commissions paid by Borrower to any principal, affiliate, general
partner or member of Borrower, any Indemnitor or any Guarantor in violation of
the terms of this Guaranty, the Security Instrument or the other Loan Documents;
or

Borrower's failure to comply with the provisions of Article 10 of the Security
Instrument.

In addition, in the event (i) of any fraud, willful misconduct or material
misrepresentation by Borrower, its general partners, if any, its members, if
any, its principals, its affiliates, its agents or its employees or by any
Guarantor or Indemnitor in connection with the Loan, (ii) of Borrower's breach
or default of any of its obligations under the Loan Documents not cured within
any applicable notice or cure period, or (iii) the Property or any part thereof
becomes an asset in a voluntary bankruptcy or insolvency proceeding, then the
Guaranteed Obligations shall also include the unpaid balance of the Debt (as
defined in the Security Instrument).

For purposes of this Guaranty, the term "Losses" includes any and all claims,
suits, liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, actual damages, losses, costs, reasonable
expenses, diminutions in value, fines, penalties, charges, fees, expenses,
judgments, awards, amounts paid in settlement, punitive damages, of whatever
kind or nature (including but not limited to attorneys' fees and other costs of
defense).

NATURE OF GUARANTY

. This Guaranty is an irrevocable, absolute, continuing guaranty of payment and
performance, is joint and several and is not a guaranty of collection. This
Guaranty shall continue to be effective with respect to any Guaranteed
Obligations arising or created after any attempted revocation by Guarantor and
after (if Guarantor is a natural person) Guarantor's death (in which event this
Guaranty shall be binding upon Guarantor's estate and Guarantor's legal
representatives and heirs). The fact that at any time or from time to time the
Guaranteed Obligations may be increased or reduced shall not release or
discharge the obligation of Guarantor to Lender with respect to Guaranteed
Obligations. This Guaranty may be enforced by Lender and any subsequent holder
of the Note and shall not be discharged by the assignment or negotiation of all
or part of the Note.



GUARANTEED OBLIGATIONS NOT REDUCED BY OFFSET

. The Note, the Guaranteed Obligations, and the liabilities and obligations of
Guarantor to Lender hereunder shall not be reduced, discharged or released
because or by reason of any existing or future offset, claim or defense of
Borrower, or any other party, against Lender or against payment of the
Guaranteed Obligations, whether such offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise.



PAYMENT BY GUARANTOR

. If all or any part of the Guaranteed Obligations shall not be punctually paid
when due, whether at maturity or earlier by acceleration or otherwise, Guarantor
shall, immediately upon demand by Lender, and without presentment, protest,
notice of protest, notice of non-payment, notice of intention to accelerate the
maturity, notice of acceleration of the maturity, or any other notice
whatsoever, pay in lawful money of the United States of America, the amount due
on the Guaranteed Obligations to Lender at Lender's address as set forth herein.
Such demand(s) may be made at any time coincident with or after the time for
payment of all or part of the Guaranteed Obligations, and may be made from time
to time with respect to the same or different items of Guaranteed Obligations.
Such demand shall be deemed made, given and received in accordance with the
notice provisions hereof.



NO DUTY TO PURSUE OTHERS

. It shall not be necessary for Lender (and Guarantor hereby waives any rights
which Guarantor may have to require Lender), in order to enforce this Guaranty
against Guarantor, first to (i) institute suit or exhaust its remedies against
Borrower or others liable on the Loan or the Guaranteed Obligations or any other
person, (ii) enforce Lender's rights against any collateral which shall ever
have been given to secure the Loan, (iii) enforce Lender's rights against any
other guarantors of the Guaranteed Obligations, (iv) join Borrower or any others
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty, (v) exhaust any remedies available to Lender against any collateral
which shall ever have been given to secure the Loan, or (vi) resort to any other
means of obtaining payment of the Guaranteed Obligations. Lender shall not be
required to mitigate damages or take any other action to reduce, collect or
enforce the Guaranteed Obligations.



WAIVERS

. Guarantor agrees to the provisions of the Loan Documents, and hereby waives
notice of (i) any loans or advances made by Lender to Borrower, (ii) acceptance
of this Guaranty, (iii) any amendment or extension of the Note or of any other
Loan Documents agreed to by Borrower, (iv) the execution and delivery by
Borrower and Lender of any other loan or credit agreement or of Borrower's
execution and delivery of any promissory notes or other documents arising under
the Loan Documents or in connection with the Property, (v) the occurrence of any
breach by Borrower or Event of Default (as defined in the Security Instrument),
(vi) Lender's transfer or disposition of the Guaranteed Obligations, or any part
thereof, (vii) sale or foreclosure (or posting or advertising for sale or
foreclosure) of any collateral for the Guaranteed Obligations, (viii) protest,
proof of non-payment or default by Borrower, or (ix) any other action at any
time taken or omitted by Lender, and, generally, all demands and notices of
every kind in connection with this Guaranty, the Loan Documents, any documents
or agreements evidencing, securing or relating to any of the Guaranteed
Obligations and the obligations hereby guaranteed.



PAYMENT OF EXPENSES

. In the event that Guarantor should breach or fail to timely perform any
provisions of this Guaranty, Guarantor shall, immediately upon demand by Lender,
pay Lender all reasonable costs and expenses (including court costs and
reasonable attorneys' fees) incurred by Lender in the enforcement hereof or the
preservation of Lender's rights hereunder. The covenant contained in this
section shall survive the payment and performance of the Guaranteed Obligations.



EFFECT OF BANKRUPTCY

. In the event that, pursuant to any insolvency, bankruptcy, reorganization,
receivership or other debtor relief law, or any judgment, order or decision
thereunder, Lender must rescind or restore any payment, or any part thereof,
received by Lender in satisfaction of the Guaranteed Obligations, as set forth
herein, any prior release or discharge from the terms of this Guaranty given to
Guarantor by Lender shall be without effect, and this Guaranty shall remain in
full force and effect. It is the intention of Borrower and Guarantor that
Guarantor's obligations hereunder shall not be discharged except by Guarantor's
performance of such obligations and then only to the extent of such performance.



DEFERMENT OF RIGHTS OF SUBROGATION, REIMBURSEMENT AND CONTRIBUTION

.



Notwithstanding any payment or payments made by any Guarantor hereunder, no
Guarantor will assert or exercise any right of Lender or of such Guarantor
against Borrower to recover the amount of any payment made by such Guarantor to
Lender by way of subrogation, reimbursement, contribution, indemnity, or
otherwise arising by contract or operation of law, and such Guarantor shall not
have any right of recourse to or any claim against assets or property of
Borrower, whether or not the obligations of Borrower have been satisfied, all of
such rights being herein expressly waived by such Guarantor until such time as
the Loan has been repaid in full. Each Guarantor agrees not to seek contribution
or indemnity or other recourse from any other guarantor. If any amount shall
nevertheless be paid to a Guarantor by Borrower or any other Guarantor prior to
payment in full of the Obligations (hereinafter defined), such amount shall be
held in trust for the benefit of Lender and shall forthwith be paid to Lender to
be credited and applied to the Obligations, whether matured or unmatured. The
provisions of this paragraph shall survive the termination of this Guaranty, and
any satisfaction and discharge of Borrower by virtue of any payment, court order
or any applicable law.

Notwithstanding the provisions of Section 1.10(a), each Guarantor shall have and
be entitled to (1) all rights of subrogation otherwise provided by applicable
law in respect of any payment it may make or be obligated to make under this
Guaranty and (2) all claims it would have against any other Guarantor in the
absence of Section 1.10(a) and to assert and enforce same, in each case on and
after, but at no time prior to, the date (the "Subrogation Trigger Date") which
is 91 days after the date on which all sums owed to Lender under the Loan
Documents (the "Obligations") have been paid in full, if and only if (x) no
Event of Default of the type described in Section 8.1(d) of the Security
Instrument with respect to Borrower or any other Guarantor has existed at any
time on and after the date of this Guaranty to and including the Subrogation
Trigger Date which was not cured within any applicable notice and/or cure period
and (y) the existence of each Guarantor's rights under this Section 1.10(b)
would not make such Guarantor a creditor (as defined in the Bankruptcy Code, as
such term is hereinafter defined) of Borrower or any other Guarantor in any
insolvency, bankruptcy, reorganization or similar proceeding commenced on or
prior to the Subrogation Trigger Date.

BANKRUPTCY CODE WAIVER

. It is the intention of the parties that the Guarantor shall not be deemed to
be a "creditor" or "creditors" (as defined in Section 101 of the hereinafter
defined Bankruptcy Code) of Borrower, or any other guarantor, by reason of the
existence of this Guaranty, in the event that Borrower or any other guarantor,
becomes a debtor in any proceeding under the Bankruptcy Code, and in connection
herewith, Guarantor hereby waives any such right as a "creditor" under the
Bankruptcy Code. This waiver is given to induce Lender to make the Loan
evidenced by the Note to Borrower. After the Loan is paid in full and there
shall be no obligations or liabilities under this Guaranty outstanding, this
waiver shall be deemed to be terminated.



BORROWER

. The term "Borrower" as used herein shall include any new or successor
corporation, association, partnership (general or limited), joint venture, trust
or other individual or organization formed as a result of any merger,
reorganization, sale, transfer, devise, gift or bequest of Borrower or any
interest in Borrower.




EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR'S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor's obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

MODIFICATIONS

. Any renewal, extension, increase, modification, alteration or rearrangement of
all or any part of the Guaranteed Obligations, Note, Loan Documents, or other
document, instrument, contract or understanding between Borrower and Lender, or
any other parties, pertaining to the Guaranteed Obligations or any failure of
Lender to notify Guarantor of any such action.



ADJUSTMENT

. Any adjustment, indulgence, forbearance or compromise that might be granted or
given by Lender to Borrower or any Guarantor.



CONDITION OF BORROWER OR GUARANTOR

. The insolvency, bankruptcy, arrangement, adjustment, composition, liquidation,
disability, dissolution or lack of power of Borrower, Guarantor or any other
party at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of Borrower or Guarantor, or any sale, lease or
transfer of any or all of the assets of Borrower or Guarantor, or any changes in
the shareholders, partners or members of Borrower or Guarantor; or any
reorganization of Borrower or Guarantor.



INVALIDITY OF GUARANTEED OBLIGATIONS

. The invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including without
limitation the fact that (i) the Guaranteed Obligations, or any part thereof,
exceed the amount permitted by law, (ii) the act of creating the Guaranteed
Obligations or any part thereof, is ultra vires, (iii) the officers or
representatives executing the Note or the other Loan Documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority, (iv) the
Guaranteed Obligations violate applicable usury laws, (v) Borrower has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from
Borrower, (vi) the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations, or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible or unenforceable, or (vii)
the Note or any of the other Loan Documents have been forged or otherwise are
irregular or not genuine or authentic, it being agreed that Guarantor shall
remain liable hereon regardless of whether Borrower or any other person be found
not liable on the Guaranteed Obligations or any part thereof for any reason.



RELEASE OF OBLIGORS

. Any full or partial release of the liability of Borrower on the Guaranteed
Obligations, or any part thereof, or of any co-guarantors, or any other person
or entity now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Obligations, or any part thereof, it being recognized,
acknowledged and agreed by Guarantor that Guarantor may be required to pay the
Guaranteed Obligations in full without assistance or support of any other party,
and Guarantor has not been induced to enter into this Guaranty on the basis of a
contemplation, belief, understanding or agreement that other parties will be
liable to pay or perform the Guaranteed Obligations, or that Lender will look to
other parties to pay or perform the Guaranteed Obligations.



OTHER COLLATERAL

. The taking or accepting of any other security, collateral or guaranty, or
other assurance of payment, for all or any part of the Guaranteed Obligations.



RELEASE OF COLLATERAL

. Any release, surrender, exchange, subordination, deterioration, waste, loss or
impairment (including without limitation negligent, willful, unreasonable or
unjustifiable impairment) of any collateral, property or security, at any time
existing in connection with, or assuring or securing payment of, all or any part
of the Guaranteed Obligations.



CARE AND DILIGENCE

. The failure of Lender or any other party to exercise diligence or reasonable
care in the preservation, protection, enforcement, sale or other handling or
treatment of all or any part of such collateral, property or security, including
but not limited to any neglect, delay, omission, failure or refusal of Lender
(i) to take or prosecute any action for the collection of any of the Guaranteed
Obligations, or (ii) to foreclose, or initiate any action to foreclose, or, once
commenced, prosecute to completion any action to foreclose upon any security
therefor, or (iii) to take or prosecute any action in connection with any
instrument or agreement evidencing or securing all or any part of the Guaranteed
Obligations.



UNENFORCEABILITY

. The fact that any collateral, security, security interest or lien contemplated
or intended to be given, created or granted as security for the repayment of the
Guaranteed Obligations, or any part thereof, shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by Guarantor that Guarantor is
not entering into this Guaranty in reliance on, or in contemplation of the
benefits of, the validity, enforceability, collectibility or value of any of the
collateral for the Guaranteed Obligations.



MERGER

. The reorganization, merger or consolidation of Borrower into or with any other
corporation or entity.



PREFERENCE

. Any payment by Borrower to Lender is held to constitute a preference under
bankruptcy laws, or for any reason Lender is required to refund such payment or
pay such amount to Borrower or someone else.



OTHER ACTIONS TAKEN OR OMITTED

. Any other action taken or omitted to be taken with respect to the Loan
Documents, the Guaranteed Obligations, or the security and collateral therefor,
whether or not such action or omission prejudices Guarantor or increases the
likelihood that Guarantor will be required to pay the Guaranteed Obligations
pursuant to the terms hereof, it is the unambiguous and unequivocal intention of
Guarantor that Guarantor shall be obligated to pay the Guaranteed Obligations
when due, notwithstanding any occurrence, circumstance, event, action, or
omission whatsoever, whether or not contemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.




REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Loan Documents and extend credit to Borrower,
each entity comprising Guarantor represents and warrants, severally, but not
jointly and severally, and each as to itself only, to Lender as follows:

BENEFIT

. Guarantor is an affiliate of Borrower, is the owner of a direct or indirect
interest in Borrower or a member of Borrower, and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.



FAMILIARITY AND RELIANCE

. Guarantor is familiar with, and has independently reviewed books and records
regarding, the financial condition of Borrower and is familiar with the value of
any and all collateral intended to be created as security for the payment of the
Note or Guaranteed Obligations; provided, however, Guarantor is not relying on
such financial condition or the collateral as an inducement to enter into this
Guaranty.



NO REPRESENTATION BY LENDER

. Neither Lender nor any other party has made any representation, warranty or
statement to Guarantor in order to induce Guarantor to execute this Guaranty.



GUARANTOR'S FINANCIAL CONDITION

. As of the date hereof, Guarantor is solvent and has assets which, fairly
valued, exceed its obligations, liabilities and debts, and has property and
assets sufficient to satisfy and repay its obligations and liabilities.



LEGALITY

. The execution, delivery and performance by Guarantor of this Guaranty and the
consummation of the transactions contemplated hereunder do not, and will not,
contravene or conflict with any law, statute or regulation whatsoever to which
Guarantor is subject or constitute a default (or an event which with notice or
lapse of time or both would constitute a default) under, or result in the breach
of, any indenture, mortgage, deed of trust, charge, lien, or any contract,
agreement or other instrument to which Guarantor is a party or which may be
applicable to Guarantor. This Guaranty is a legal and binding obligation of
Guarantor and is enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors' rights.



SURVIVAL

. All representations and warranties made by Guarantor herein shall survive the
execution hereof.



REVIEW OF DOCUMENTS

. Guarantor has examined the Note and all of the Loan Documents.



LITIGATION

. Except as otherwise disclosed to Lender, there are no proceedings pending or,
to the actual knowledge of Guarantor, threatened before any court or
administrative agency which, if decided adversely to Guarantor, would materially
adversely affect the financial condition of Guarantor or the authority of
Guarantor to enter into, or the validity or enforceability of this Guaranty.



TAX RETURNS

. Guarantor has filed all required federal, state and local tax returns and has
paid all taxes as shown on such returns as they have become due. No claims have
been assessed and are unpaid with respect to such taxes.




SUBORDINATION OF CERTAIN INDEBTEDNESS

SUBORDINATION OF ALL GUARANTOR CLAIMS

. As used herein, the term "
Guarantor Claims
" shall mean all debts and liabilities of Borrower to Guarantor, whether such
debts and liabilities now exist or are hereafter incurred or arise, or whether
the obligations of Borrower thereon are direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or liabilities be evidenced by note, contract, open account, or otherwise, and
irrespective of the person or persons in whose favor such debts or liabilities
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by Guarantor. The Guarantor
Claims shall include, without limitation, all rights and claims of Guarantor
against Borrower (arising as a result of subrogation or otherwise) as a result
of Guarantor's payment of all or a portion of the Guaranteed Obligations to the
extent the provisions of
Section 1.10
hereof are unenforceable. Any indebtedness of Borrower to Guarantor now or
hereafter existing (including, but not limited to, any rights to subrogation
Guarantor may have as a result of any payment by Guarantor under this Guaranty),
together with any interest thereon, shall be, and such indebtedness is, hereby
deferred, postponed and subordinated to the prior payment in full of the Debt.
Until payment in full of the Debt (and including interest accruing on the Note
after the commencement of a proceeding by or against Borrower under the
Bankruptcy Reform Act of 1978, as amended, 11 U.S.C. Sections 101
et
seq
., and the regulations adopted and promulgated pursuant thereto (collectively,
the "
Bankruptcy Code
") which interest the parties agree shall remain a claim that is prior and
superior to any claim of Guarantor notwithstanding any contrary practice, custom
or ruling in cases under the Bankruptcy Code generally), Guarantor agrees not to
accept any payment or satisfaction of any kind of indebtedness of Borrower to
Guarantor and hereby assigns such indebtedness to Lender, including the right to
file proof of claim and to vote thereon in connection with any such proceeding
under the Bankruptcy Code, including the right to vote on any plan of
reorganization.



CLAIMS IN BANKRUPTCY

. In the event of receivership, bankruptcy, reorganization, arrangement,
debtor's relief, or other insolvency proceedings involving Guarantor as debtor,
Lender shall have the right to prove its claim in any such proceeding so as to
establish its rights hereunder and receive directly from the receiver, trustee
or other court custodian dividends and payments which would otherwise be payable
upon Guarantor Claims. Guarantor hereby assigns such dividends and payments to
Lender. Should Lender receive, for application upon the Guaranteed Obligations,
any such dividend or payment which is otherwise payable to Guarantor, and which,
as between Borrower and Guarantor, shall constitute a credit upon the Guarantor
Claims, then upon payment to Lender in full of the Guaranteed Obligations,
Guarantor shall become subrogated to the rights of Lender to the extent that
such payments to Lender on the Guarantor Claims have contributed toward the
liquidation of the Guaranteed Obligations, and such subrogation shall be with
respect to that portion of the Guaranteed Obligations which would have been
unpaid if Lender had not received dividends or payments upon the Guarantor
Claims.



PAYMENTS HELD IN TRUST

. In the event that, notwithstanding anything to the contrary in this Guaranty,
Guarantor should receive any funds, payment, claim or distribution which is
prohibited by this Guaranty, Guarantor agrees to hold in trust for Lender an
amount equal to the amount of all funds, payments, claims or distributions so
received, and agrees that it shall have absolutely no dominion over the amount
of such funds, payments, claims or distributions so received except to pay them
promptly to Lender, and Guarantor covenants promptly to pay the same to Lender.



LIENS SUBORDINATE

. Guarantor agrees that any liens, security interests, judgment liens, charges
or other encumbrances upon Borrower's assets securing payment of the Guarantor
Claims shall be and remain inferior and subordinate to any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower's assets
securing payment of the Guaranteed Obligations, regardless of whether such
encumbrances in favor of Guarantor or Lender presently exist or are hereafter
created or attach. Without the prior written consent of Lender, Guarantor shall
not (i) exercise or enforce any creditor's right it may have against Borrower,
or (ii) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor's relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interest, collateral rights, judgments or other encumbrances
on assets of Borrower held by Guarantor.




BOOKS AND RECORDS

Guarantor shall keep adequate books and records of account in accordance with
methods reasonably acceptable to Lender, consistently applied and furnish to
Lender such financial statements as may, from time to time, be reasonably
required by Lender.

Lender and its accountants, at Lender's sole cost and expense, shall have the
right to examine the records, books, management and other papers of any
Guarantor which reflect upon its financial condition, at the Property or at any
office regularly maintained by any Guarantor where the books and records are
located. Lender and its accountants, at Lender's sole cost and expense, shall
have the right to make copies and extracts from the foregoing records and other
papers. In addition, Lender and its accountants, at Lender's sole cost and
expense, shall have the right to examine and audit the books and records of any
Guarantor pertaining to the income, expenses and operation of the Property
during reasonable business hours at any office of Guarantor where the books and
records are located.


MISCELLANEOUS

WAIVER

. No failure to exercise, and no delay in exercising, on the part of Lender, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right. The rights of Lender hereunder shall be in addition
to all other rights provided by law. No modification or waiver of any provision
of this Guaranty, nor consent to departure therefrom, shall be effective unless
in writing and no such consent or waiver shall extend beyond the particular case
and purpose involved. No notice or demand given in any case shall constitute a
waiver of the right to take other action in the same, similar or other instances
without such notice or demand.



NOTICES

. All notices or other written communications hereunder shall be deemed to have
been properly given (i) upon delivery, if delivered in person or by facsimile
transmission with receipt acknowledged, (ii) one (1) Business Day (hereinafter
defined) after having been deposited for overnight delivery with any reputable
overnight courier service, or (iii) three (3) Business Days after having been
deposited in any post office or mail depository regularly maintained by the U.S.
Postal Service and sent by registered or certified mail, postage prepaid,
addressed as follows:



Guarantor: Strategic Storage Trust, Inc.

Attn: H. Michael Schwartz

111 Corporate Drive, Suite 120

Ladera Ranch, California 92694

Facsimile No.: (949) 429-6606



Strategic Storage Operating Partnership, L.P.

Attn: H. Michael Schwartz

111 Corporate Drive, Suite 120

Ladera Ranch, California 92694

Facsimile No.: (949) 429-6606



Lender: Spectrum Realty Mezzanine Fund I, LLC

Attn: Louis J. Rogers

4121 Cox Road, Suite 107

Glen Allen, Virginia 23060

Facsimile No.: (804) 290-0086



With a copy to: Gregory Kaplan, PLC

7 East Second Street

Richmond, Virginia 23224

Attention: Michael D. Linton, Esquire

Facsimile No: (804) 525-1889



or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section 6.2, the term "Business Day"
shall mean a day on which commercial banks are not authorized or required by law
to close in Richmond, Virginia.

Any party by notice to the other parties may designate additional or different
addresses for subsequent notices or communications.

GOVERNING LAW; JURISDICTION

. This Guaranty shall be governed by and construed in accordance with the laws
of the state of Florida and the applicable laws of the United States of America.
Guarantor hereby irrevocably submits to the jurisdiction of any court of
competent jurisdiction located in the state in which the Property is located in
connection with any proceeding out of or relating to this Guaranty.



INVALID PROVISIONS

. If any provision of this Guaranty is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Guaranty, such provision shall be fully severable and this Guaranty shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Guaranty, and the remaining provisions of
this Guaranty shall remain in full force and effect and shall not be affected by
the illegal, invalid or unenforceable provision or by its severance from this
Guaranty, unless such continued effectiveness of this Guaranty, as modified,
would be contrary to the basic understandings and intentions of the parties as
expressed herein.



AMENDMENTS

. This Guaranty may be amended only by an instrument in writing executed by the
party or an authorized representative of the party against whom such amendment
is sought to be enforced.



PARTIES BOUND; ASSIGNMENT

. This Guaranty shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, assigns and legal representatives;
provided, however, that Guarantor may not, without the prior written consent of
Lender, assign any of its rights, powers, duties or obligations hereunder.



HEADINGS

. Section headings are for convenience of reference only and shall in no way
affect the interpretation of this Guaranty.



RECITALS

. The recital and introductory paragraphs hereof are a part hereof, form a basis
for this Guaranty and shall be considered
prima
facie
evidence of the facts and documents referred to therein.



COUNTERPARTS

. To facilitate execution, this Guaranty may be executed in as many counterparts
as may be convenient or required. It shall not be necessary that the signature
or acknowledgment of, or on behalf of, each party, or that the signature of all
persons required to bind any party, or the acknowledgment of such party, appear
on each counterpart. All counterparts shall collectively constitute a single
instrument. It shall not be necessary in making proof of this Guaranty to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, and the respective acknowledgments of, each of
the parties hereto. Any signature or acknowledgment page to any counterpart may
be detached from such counterpart without impairing the legal effect of the
signatures or acknowledgments thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
or acknowledgment pages.



RIGHTS AND REMEDIES

. If Guarantor becomes liable for any indebtedness owing by Borrower to Lender,
by endorsement or otherwise, other than under this Guaranty, such liability
shall not be in any manner impaired or affected hereby and the rights of Lender
hereunder shall be cumulative of any and all other rights that Lender may ever
have against Guarantor. The exercise by Lender of any right or remedy hereunder
or under any other instrument, or at law or in equity, shall not preclude the
concurrent or subsequent exercise of any other right or remedy.



ENTIRETY

. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR AND LENDER
WITH RESPECT TO GUARANTOR'S GUARANTY OF THE GUARANTEED OBLIGATIONS AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A FINAL AND COMPLETE
EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN
GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY,
SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY AGREEMENT. THERE ARE NO ORAL
AGREEMENTS BETWEEN GUARANTOR AND LENDER.



WAIVER OF RIGHT TO TRIAL BY JURY

. GUARANTOR HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE
SECURITY INSTRUMENT, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
GUARANTOR.



[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

EXECUTED as of the day and year first above written.



GUARANTOR:

STRATEGIC STORAGE OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership

By: Strategic Storage Trust, Inc.,
a Maryland corporation,
its General Partner

By: /s/ H. Michael Schwartz
Name: H. Michael Schwartz
Title: President

 



STRATEGIC STORAGE TRUST, INC.,
a Maryland corporation


By: /s/ H. Michael Schwartz
Name: H. Michael Schwartz
Title: President

